DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “An electronic device for sensing magnetic fields, the electronic device comprising: a first sensor terminal; a second sensor terminal; a superconducting loop defined as a continuous circuit of superconducting material, said superconducting loop electrically coupled in series between the first sensor terminal and the second sensor terminal; and a first Superconducting Quantum Interference Device (SQUID) including a first superconducting trace, a second superconducting trace, and a first pair of Josephson Junctions electrically coupled in parallel between the first superconducting trace and the second superconducting trace,.., the first superconducting trace having a first trace length as measured between one junction end of each of the first pair of Josephson Junctions, said first trace length being less than 999 nm, the second superconducting trace having a second trace length as measured between an other junction end of each of the first pair of Josephson Junctions, said second trace length being at least twice the first trace length”, as required by claim 1 and 20.
Claims 2-19 are in condition for allowance, based on their dependencies.

PATRICK J. ASSOUAD
Supervisory Patent Examiner
Art Unit 2858

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858